  Case 16-01919         Doc 35     Filed 05/03/19 Entered 05/03/19 09:07:13              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16-01919
         KIMBERLY A VICK

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 01/22/2016.

         2) The plan was confirmed on 03/07/2016.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 01/23/2019.

         6) Number of months from filing to last payment: 36.

         7) Number of months case was pending: 39.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $21,750.00.

         10) Amount of unsecured claims discharged without payment: $42,656.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 16-01919       Doc 35       Filed 05/03/19 Entered 05/03/19 09:07:13                      Desc Main
                                     Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor              $58,275.00
       Less amount refunded to debtor                         $3,051.71

NET RECEIPTS:                                                                                   $55,223.29


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                $3,400.00
    Court Costs                                                              $0.00
    Trustee Expenses & Compensation                                      $2,453.05
    Other                                                                    $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $5,853.05

Attorney fees paid and disclosed by debtor:                 $600.00


Scheduled Creditors:
Creditor                                      Claim         Claim            Claim        Principal      Int.
Name                                Class   Scheduled      Asserted         Allowed         Paid         Paid
AMERICAN EXPRESS                Unsecured      3,066.00       3,128.97         3,128.97      3,128.97        0.00
ASHTON MEDICAL & SURGICAL CEN   Unsecured      1,705.00            NA               NA            0.00       0.00
ASSOCIATED RADIOLOGISTS         Unsecured         152.00           NA               NA            0.00       0.00
AT&T                            Unsecured         177.00           NA               NA            0.00       0.00
ATHLETICO                       Unsecured         115.00           NA               NA            0.00       0.00
BANK OF AMERICA                 Unsecured      4,769.00       4,878.73         4,878.73      4,878.73        0.00
CAPITAL ONE NA                  Unsecured      2,393.00       2,500.24         2,500.24      2,500.24        0.00
CERASTES LLC                    Unsecured         390.00        390.82           390.82        390.82        0.00
CHASE CC                        Unsecured      7,594.00            NA               NA            0.00       0.00
CHASE CC                        Unsecured      6,552.00            NA               NA            0.00       0.00
CHASE CC                        Unsecured      3,550.00            NA               NA            0.00       0.00
CHASE CC                        Unsecured      2,031.00            NA               NA            0.00       0.00
CHASE CC                        Unsecured         994.00           NA               NA            0.00       0.00
CITI                            Unsecured      4,106.00            NA               NA            0.00       0.00
CITI                            Unsecured         210.00           NA               NA            0.00       0.00
CREDIT FIRST                    Unsecured      1,406.00       1,457.00         1,457.00      1,457.00        0.00
DELL FINANCIAL SERVICES LLC     Unsecured            NA       3,505.69         3,505.69      3,505.69        0.00
DISCOVER BANK                   Unsecured      7,328.00       7,203.57         7,203.57      7,203.57        0.00
ECAST SETTLEMENT CORP           Unsecured     22,872.00     22,872.41        22,872.41      22,872.41        0.00
EM STRATEGIES LTD               Unsecured         163.00           NA               NA            0.00       0.00
FIFTH THIRD BANK                Unsecured      8,216.00            NA               NA            0.00       0.00
FIFTH THIRD BANK                Secured        9,975.00     17,946.41        17,946.41            0.00       0.00
LANE BRYANT RETAIL SOA          Unsecured           0.00           NA               NA            0.00       0.00
MIDLAND FUNDING                 Unsecured      2,637.00       2,554.73         2,554.73      2,554.73        0.00
NORTHWESTERN MEDICAL FACULT     Unsecured      1,532.00            NA               NA            0.00       0.00
SILVER CROSS HOSPITAL           Unsecured      1,450.00            NA               NA            0.00       0.00
SUBURBAN ORTHOPAEDICS           Unsecured         700.00        700.00           700.00           0.00       0.00
TD BANK USA                     Unsecured         607.00        654.83           654.83        654.83        0.00
WEBBANK DFS                     Unsecured      3,409.00            NA               NA            0.00       0.00
WELLS FARGO BANK NA             Secured              NA         223.25           223.25        223.25        0.00
WELLS FARGO BANK NA             Secured      165,553.00    161,930.45       162,153.70            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 16-01919        Doc 35     Filed 05/03/19 Entered 05/03/19 09:07:13                 Desc Main
                                    Document Page 3 of 4



Scheduled Creditors:
Creditor                                     Claim       Claim        Claim         Principal       Int.
Name                              Class    Scheduled    Asserted     Allowed          Paid          Paid
WELLS FARGO BANK NA            Unsecured           NA           NA             NA           0.00        0.00


Summary of Disbursements to Creditors:
                                                          Claim          Principal                 Interest
                                                        Allowed              Paid                     Paid
Secured Payments:
      Mortgage Ongoing                             $162,153.70              $0.00                   $0.00
      Mortgage Arrearage                               $223.25            $223.25                   $0.00
      Debt Secured by Vehicle                       $17,946.41              $0.00                   $0.00
      All Other Secured                                  $0.00              $0.00                   $0.00
TOTAL SECURED:                                     $180,323.36            $223.25                   $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                         $0.00                 $0.00               $0.00
       Domestic Support Ongoing                           $0.00                 $0.00               $0.00
       All Other Priority                                 $0.00                 $0.00               $0.00
TOTAL PRIORITY:                                           $0.00                 $0.00               $0.00

GENERAL UNSECURED PAYMENTS:                         $49,846.99        $49,146.99                    $0.00


Disbursements:

       Expenses of Administration                         $5,853.05
       Disbursements to Creditors                        $49,370.24

TOTAL DISBURSEMENTS :                                                                     $55,223.29




UST Form 101-13-FR-S (09/01/2009)
  Case 16-01919         Doc 35      Filed 05/03/19 Entered 05/03/19 09:07:13                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 05/03/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
